I agree with the result of the majority opinion but not with the route by which it is reached. I do not agree that this is a case involving the question of whether the trial court was justified in modifying the judgment. The record indicates to me that the plaintiff's theory in the trial court and here, and the one that the trial court adopted, was instead that of the equitable power of the court "to render such orders as may be required to protect the integrity of the original judgment," under Koizim v. Koizim,181 Conn. 492, 499, 435 A.2d 1030 (1980), and Turgeon v. Turgeon, 190 Conn. 269, 284, 460 A.2d 1260
(1983). I read those cases as requiring some action of the party indicating a threat to the integrity of the court's judgment. In Koizim, the order in question was *Page 176 
preceded by the plaintiff collateralizing his property in contravention of the court's previous order. In Turgeon, there was a recent history of contempt of court by the defendant and depletion of his assets. Here, the undisputed facts were that the defendant had not missed any payments and had not threatened to do so, except insofar as his pending motion for modification of alimony would, if granted, change his obligation. The only basis for the court's order was that the defendant was planning on moving to California or Hawaii. Given a history of full compliance with the judgment and no threat of noncompliance, I would hold that in this mobile society that is an insufficient basis for the court to require a bond for 14 years worth of alimony at $18,000 per year and that doing so was an abuse of discretion.